Exhibit 10.7

 

REMEDIATION AGREEMENT

 

This Remediation Agreement (hereinafter the “Agreement”) is dated as of
September 24, 2018, by and between FC Global Realty Incorporated, a Nevada
corporation (the “Company”), Opportunity Fund I-SS, LLC, a Delaware limited
liability company (“OFI”), and the other parties signatory hereto.

 

RECITALS

 

A.       On October 12, 2017, the Company issued to Dolev Rafaeli, Dennis M.
McGrath and Yoav Ben-Dror (each a “Note Holder” and, collectively the “Note
Holders”) Secured Convertible Promissory Notes in the principal amounts of
$3,133,934, $977,666 and $1,515,000, respectively (the “Notes”). Pursuant to the
terms of the Notes, the principal was to convert to shares of the Company’s
common stock, $0.01 par value per share (the “Common Stock”), at maturity at the
lower of (i) the Per Share Price, which equated to a price of $2.5183 or (ii)
the volume-weighted average price (“VWAP”) with respect to on-exchange
transactions in the Company’s Common Stock executed on The Nasdaq Stock Market
(“Nasdaq”) (or such other market on which the Company’s stock may then trade)
during the thirty (30) trading days prior to the maturity date, as reported by
Bloomberg L.P.; provided, however, that there was a conversion floor of $1.75
per share (the “Floor Price”).

 

B.       On December 22, 2017, the Company and the Note Holders entered into a
stock grant agreement (the “Stock Grant Agreement”) to, among other things,
cause the early conversion of the Notes into an aggregate of 5,628,291 shares of
the Company’s Common Stock (the “Payout Shares”), resulting in a conversion
price of $0.9997, which is less than the Floor Price. In addition, pursuant to
the Stock Grant Agreement, the Company agreed to (i) issue an additional
1,857,336 shares of Common Stock to the Note Holders as consideration for the
various agreements of the Note Holders contained in the Stock Grant Agreement
(the “Additional Shares”), including the Note Holders’ agreement to give up
their first priority security interest and convert the Notes to equity and (ii)
provide the Note Holders with certain cash payments (the “Cash Payments”) in
consideration for services to be provided by the Note Holders, in an amount
equal to the amount of interest foregone by the Note Holders as a result of the
conversion of the Notes.

 

C.        On December 22, 2017, the Company and OFI entered into a Securities
Purchase Agreement (the “OFI Purchase Agreement”) pursuant to which OFI may
invest up to $15,000,000 in the Company in a series of closings, in exchange for
which OFI will receive shares of the Company’s Series B Preferred Stock at a
purchase price of $1.00 per share. To date, the Company and OFI completed the
three closing under the OFI Purchase Agreement, pursuant to which OFI provided,
in the aggregate $3,825,000 to the Company in exchange for an aggregate of
3,825,000 shares of the Company’s Series B Preferred Stock.

 

D.       Pursuant to the terms of the Certificate of Designation for the Series
B Preferred Stock (the “Series B Certificate of Designation”), the Series B
Preferred Stock, which votes on an as-converted basis, was issued to OFI with a
conversion price that constitutes a discount to the market price of the Common
Stock at the date of issuance of the Series B Preferred Stock, resulting in the
Series B Preferred Stock having a greater voting rights than the existing shares
of Common Stock, which violates the Nasdaq Voting Rights rule. On April 20,
2018, the Company and OFI entered into a Supplemental Agreement (the
“Supplemental Agreement”), pursuant to which (i) OFI agreed to limit the voting
power of the Series B Preferred Stock, to address this violation, and (ii) the
parties thereto corrected a violation of the Listing Rules of The Nasdaq Stock
Market that require approval from the Company’s stockholders prior to the
issuance of Common Stock upon conversion of the Series B Preferred Stock issued
under the OFI Purchase Agreement that are in excess of 19.99% of the Company’s
issued and outstanding Common Stock on the date of initial issuance of the
Series B Preferred Stock to OFI, which resulted from a provision in the OFI
Purchase Agreement that incorrectly stated that such percentage is to be
calculated as of the applicable conversion date of the Series B Preferred Stock
instead of the date of initial issuance thereof.

 



 

 

 

E.       The Company was notified by letter from Nasdaq dated April 10, 2018,
that it is not in compliance with Nasdaq’s Listing Rule 5550(b)(1), which
requires the Company to maintain a minimum of $2.5 million in stockholders’
equity.

 

F.       The parties hereto desire to enter into this Agreement and take all
necessary steps contemplated by this Agreement in order to comply with Listing
Rule 5550(b)(1) and address the concerns of the Staff of the Nasdaq regarding
the shareholder approval violations described above.

 

G.       FC Global will hold a special meeting of its shareholders (the
“Shareholders’ Meeting”) as soon as possible after the date hereof in order to
obtain the approval of the FC Global shareholders (the “Shareholder Approval”)
of this Agreement and the transactions contemplated hereby, including, the
conversion of the Series C Preferred Stock and the Series D Preferred Stock into
Common Stock.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1.             Unwinding of Transactions with the Note Holders. The Company and
the Note Holders hereby agree to the following:

 

(a)           Termination of the Stock Grant Agreement. Upon execution of the
Agreement, the Stock Grant Agreement will automatically terminate and will be of
no further force or effect and no party shall have any liability to any other
party arising thereunder.

 

(b)           Cancellation of the Payout Shares.

 

(i)                  Each of the Note Holders hereby agrees to surrender to the
Company the Payout Shares issued to it under the Stock Grant Agreement free and
clear of all claims, charges, liens, contracts, rights, options, security
interests, mortgages, encumbrances and restrictions of every kind and nature, in
each case, to the extent incurred by each of the Note Holders or any of its
assignees (collectively, “Claims”) for cancellation concurrently with, and
against delivery of, the issuance of Series C Preferred Stock pursuant to
Section 1(c) hereof (it being acknowledged that any rights of the Company to or
with respect to any of the Payout Shares other than under this Agreement shall
not be a Claim). After such cancellation and receipt of the Series C Preferred
Stock by each of the Note Holders or its assignees, each of the Note Holders
acknowledges and agrees that all such Payout Shares shall no longer be
outstanding, and each of the Note Holders shall have no further rights with
respect to the Payout Shares or the equity ownership in the Company represented
thereby.

 



2 

 

 

(ii)                Each of the Note Holders hereby represents and warrants that
such Note Holder owns the Payout Shares issued to it under the Stock Grant
Agreement beneficially and of record, free and clear of all Claims other than
Claims in favor of the Company or any assignee of the Company under this
Agreement or otherwise. Each Note Holder has never transferred or agreed to
transfer its Payout Shares, other than pursuant to this Agreement. There is no
restriction affecting the ability of each Note Holder to transfer the legal and
beneficial title and ownership of its Payout Shares to the Company for
cancellation other than restrictions, if any, in favor of the Company or any
assignee of the Company. Neither the execution and delivery of this Agreement,
the consummation of the transactions contemplated hereby, nor the performance of
this Agreement in compliance with its terms and conditions by each Note Holder
will conflict with or result in any violation of any agreement, judgment,
decree, order, statute or regulation applicable to such Note Holder, or any
breach of any agreement to which such Note Holder is a party, or constitute a
default thereunder, or result in the creation of any Claim of any kind or nature
on, or with respect to the such Note Holder or its assets.

 

(iii)               At the request of the Company and without further
consideration, each Note Holder will execute and deliver such other instruments
of sale, transfer, conveyance, assignment and confirmation as may be reasonably
requested in order to effectively transfer, convey and assign to the Company for
cancellation its Payout Shares.

 

(c)           Issuance of Series C Preferred Stock. Upon the execution of this
Agreement, the Company shall issue to the Note Holders, in the aggregate, a
total of 7,485,627 shares of newly-designated Series C Preferred Stock in such
amounts as set forth in Exhibit A hereto (the “Series C Shares”). The Series C
Preferred Stock has the rights, preferences, and limitations specified in the
Certificate of Designation of the Series C Preferred Stock in the form attached
hereto as Exhibit B. The Series C Preferred Stock will automatically convert
into 7,485,627 shares of the Company’s Common Stock upon Shareholder Approval
being obtained.

 

(d)           Resignations of Dr. Dolev Rafaeli and Mr. Dennis McGrath. Section
5 of the Stock Grant Agreement provided for the resignations of Dr. Dolev
Rafaeli and Mr. Dennis McGrath effective upon certain events as described
therein. Notwithstanding the termination of the Stock Grant Agreement as
provided for in Section 1(a) above, Dr. Dolev Rafaeli and Mr. Dennis McGrath
agree that such resignation will survive the termination of the Stock Grant
Agreement, but become effective upon the last to occur of (i) receipt of all of
the shares of Common Stock underlying the Series C Shares and (ii) the date that
the shares of Common Stock underlying the Series C Shares are registered for
re-sale in accordance with the Registration Rights Agreement (as defined below).
Dr. Dolev Rafaeli and Dennis McGrath hereby represent and warrant to the Company
that their resignation is not the result of any disagreement that either of them
has with the Company or the Board of Directors regarding the Company’s financial
or accounting policies or operations.

 



3 

 

 

2.             Unwinding of Transactions with OFI. The Company and OFI hereby
agree to the following:

 

(a)           Termination of the OFI Purchase Agreement and the Supplemental
Agreement.

 

(i)                  Subject to Section 2(a)(ii) below, upon execution of the
Agreement, the OFI Purchase Agreement will automatically terminate and will be
of no further force or effect, including, without limitation, OFI’s option under
the OFI Purchase Agreement to purchase additional shares of Series B Preferred
Stock and no party shall have any liability to any other party arising
thereunder.

 

(ii)                Notwithstanding Section 2(a)(i) above, the representations
and warranties (the “Reps and Warranties”) contained in Article 3 of the OFI
Purchase Agreement and the indemnification provisions contained in Article 6 of
the OFI Purchase Agreement, are hereby incorporated by reference into this
Agreement as if set forth in full herein. The Reps and Warranties are being made
as of the date hereof and subject to the exceptions to such Reps and Warranties
set forth on a disclosure schedule to be provided by the Company.

 

(iii)               Upon execution of the Agreement, the Supplement Agreement
will automatically terminate and will be of no further force or effect and no
party shall have any liability to any other party arising thereunder.

 

(b)           Cancellation of the Series B Stock.

 

(i)                  OFI hereby agrees to surrender to the Company the Series B
Preferred Stock issued to OFI under the OFI Purchase Agreement free and clear of
all Claims for cancellation concurrently with, and against delivery of, the
issuance of Series D Preferred Stock pursuant to Section 2(c) hereof (it being
acknowledged that any rights of the Company to or with respect to any of the
Series B Preferred Stock other than under this Agreement shall not be a Claim).
After such cancellation and receipt of the Series D Preferred Stock by OFI or
its assignees, OFI acknowledges and agrees that all such Series B Preferred
Stock shall no longer be outstanding, and OFI shall have no further rights with
respect to the Series B Preferred Stock or the equity ownership in the Company
represented thereby.

 

(ii)                OFI hereby represents and warrants that OFI owns the Series
B Preferred Stock beneficially and of record, free and clear of all Claims other
than Claims in favor of the Company or any assignee of the Company under this
Agreement or otherwise. OFI has never transferred or agreed to transfer the
Series B Preferred Stock, other than pursuant to this Agreement. There is no
restriction affecting the ability of OFI to transfer the legal and beneficial
title and ownership of the Series B Preferred Stock to the Company for
cancellation other than restrictions, if any, in favor of the Company or any
assignee of the Company. Neither the execution and delivery of this Agreement,
the consummation of the transactions contemplated hereby, nor the performance of
this Agreement in compliance with its terms and conditions by OFI will conflict
with or result in any violation of any agreement, judgment, decree, order,
statute or regulation applicable to OFI, or any breach of any agreement to which
OFI is a party, or constitute a default thereunder, or result in the creation of
any Claim of any kind or nature on, or with respect to OFI or its assets.

 



4 

 

 

(iii)               At the request of the Company and without further
consideration, OFI will execute and deliver such other instruments of sale,
transfer, conveyance, assignment and confirmation as may be reasonably requested
in order to effectively transfer, convey and assign to the Company for
cancellation the Series B Preferred Stock.

 

(c)           Issuance of Series D Preferred Stock. On the date hereof, the
Company shall issue to OFI a total of 6,217,490 shares of newly-designated
Series D Preferred Stock. The Series D Preferred Stock has the rights,
preferences, and limitations specified in the Certificate of Designation of the
Series D Preferred Stock in the form attached hereto as Exhibit C. The Series D
Preferred Stock will automatically convert into shares of the Company’s Common
Stock upon Shareholder Approval being obtained.

 

(d)           Purchase and Sale of the Additional Series D Preferred Stock.
Subject to the terms and conditions of this Agreement, on the last day of each
month, commencing on September 30, 2018, OFI shall purchase from the Company
$100,000 of shares of Series D Preferred Stock for a purchase price of $0.65 per
share. OFI shall continue to purchase $100,000 of shares, at a purchase price of
$0.65 per share, each month until it has purchased an aggregate of $500,000 of
shares of Series D Preferred Stock (not including the shares issued pursuant to
Section 2(c) above) (collectively, the “Series D Shares”); provided that, upon
closing of any material business combination involving the Company that is
approved by OFI, OFI shall purchase an additional $1,500,000 of shares of Series
D Preferred Stock at a purchase price of $0.65. Notwithstanding the foregoing,
from and after the date that Shareholder Approval has been obtained, instead of
purchasing Series D Shares for $0.65 per share pursuant to this Section 2(d),
OFI shall be required to purchase shares of Common Stock at a price of $0.65 per
share. Each purchase and sale of Series D Shares, or shares of Common Stock, as
applicable, contemplated by this Section 2(d) (each, a “Closing”) shall be
subject to the following conditions:

 

(i)                  The representations and warranties of OFI contained in this
Agreement shall be true and correct as of the date when made and as of the
Closing as though made on and as of such date.

 

(ii)                OFI shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by it at or prior to the Closing.

 

(iii)               The representations and warranties of the Company contained
in this Agreement and the Reps and Warranties incorporated by reference herein
pursuant to Section 2(a)(ii) shall be true and correct as of the date when made
and as of the Closing as though made on and as of such date.

 

(iv)              The Company shall have performed, satisfied and complied with
all covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by it at or prior to the Closing.

 

(v)                No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement.

 



5 

 

 

(vi)              Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect (as defined in the OFI Purchase Agreement) or a material
adverse change with respect to the Company or its subsidiaries.

 

(vii)             The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Series D Shares or shares of Common Stock, as
applicable, all of which shall be in full force and effect.

 

(viii)           At each Closing, the Company shall have delivered (A) a stock
certificate for the requisite number of Series D Shares or shares of Common
Stock, as applicable, to be delivered to OFI at such Closing and (B) a
certificate executed on behalf of the Company by its Chief Executive Officer or
its Chief Financial Officer, dated as of the applicable Closing, certifying to
the fulfillment of the conditions specified in Sections 2(d)(iii) to 2(d)(vii).

 

(ix)              At each Closing, OFI shall have delivered payment for the
requisite number of Series D Shares or shares of Common Stock, as applicable, in
United States dollars and in immediately available funds, by wire transfer to
the account designated in writing by the Company for such purpose.

 

3.             Termination of Additional Agreements.

 

(a)           Termination of Voting Agreement. Upon the execution of the
Agreement, the Shareholder Voting Support and Confidentiality Agreement, dated
as of December 22, 2017 (and any amendments thereto), by and among the Note
Holders and the Securityholders (as defined therein) will automatically
terminate and will be of no further force or effect and no party shall have any
liability to any other party arising thereunder.

 

(b)           Termination of Voting Agreement. Upon execution of the Agreement,
the Shareholder Voting Support and Confidentiality Agreement, dated as of
December 22, 2017 (and any amendments thereto), by and among OFI and the
Securityholders (as defined therein) will automatically terminate and will be of
no further force or effect and no party shall have any liability to any other
party arising thereunder.

 

(c)           Exchange and Cancellation Agreement. Upon execution of the
Agreement, the Exchange and Cancellation Agreement, dated as of April 20, 2018
(and any amendments thereto), by and among the Company and OFI will
automatically terminate and will be of no further force or effect and no party
shall have any liability to any other party arising thereunder.

 

(d)           Registration Rights Agreements. Upon the execution of the
Agreement, (i) the Registration Rights Agreement, dated as of December 22, 2017
(and any amendments thereto) by and between the Company and OFI and (ii) the
Registration Rights Agreement, dated as of December 22, 2017 (and any amendments
thereto) by and between the Company and the Note Holders will each automatically
terminate and will be of no further force and effect and no party shall have any
liability to any other party arising thereunder.

 



6 

 

 

4.              Services Agreements. Concurrent with the entry into this
Agreement, the Company is entering into a services agreement with each of the
Note Holders on the terms specified therein, pursuant to which the support
services previously provided by each of the Note Holders under the Stock Grant
Agreement will continue in exchange for cash compensation from the Company as
specified in such agreements; provided, however, that such cash payments will be
directly tied to the nature and amount of the services being provided by the
Note Holders, and provided further, that such services agreements will be
approved by the non-interested members of the Company’s board of directors.

 

5.              Registration Rights Agreement. Upon execution of this Agreement,
the Company will enter into a registration rights agreement with the Note
Holders and OFI in the form attached hereto as Exhibit D.

 

6.              Shareholder Approval.

 

(a)            Proxy Statement.

 

(i)                  The Company shall prepare in consultation with OFI and the
Note Holders, and file with the Securities and Exchange Commission (the “SEC”) a
preliminary proxy statement relating to (i) the Agreement and the transactions
contemplated thereby and (ii) conversion of the Series C Preferred Stock and the
Series D Preferred Stock (a “Proxy Statement”) promptly after the date of this
Agreement (and in no event later than thirty (30) days after the date hereof)
and use its reasonable best efforts to:

 

(A)           obtain and furnish the information required to be included by the
SEC in the preliminary Proxy Statement;

 

(B)           respond promptly to any comments made by the SEC or its staff with
respect to the preliminary Proxy Statement;

 

(C)           cause a definitive Proxy Statement (together with any amendments
and supplements thereto) to be mailed to its shareholders as soon as reasonably
practicable containing all information required under applicable law to be
furnished to the Company’s shareholders in connection with the matters to be
approved by the shareholders;

 

(D)           promptly amend or supplement any information provided by it for
use in the preliminary or definitive Proxy Statement (including any amendments
or supplements thereof) if and to the extent that it shall have become false or
misleading in any material respect and take all steps necessary to cause the
Proxy Statement as so amended or supplemented to be filed with the SEC and to be
disseminated to the Company’s shareholders, in each case as and to the extent
required by applicable United States federal securities laws; and

 



7 

 

 

(E)            cause the preliminary and definitive Proxy Statements, on each
relevant filing date, on the date of mailing to the Company’s shareholders and
at the time of the Shareholders’ Meeting, not to contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading, and cause the Proxy
Statement to comply as to form in all material respects with the provisions of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations promulgated thereunder.

 

(b)           Meeting of Company Shareholders. The Company shall take all action
reasonably necessary in accordance with Nevada law and the Company’s articles of
incorporation and bylaws to establish a record date, duly call, give notice of,
convene and hold the Shareholders’ Meeting reasonably promptly after the date of
any SEC comments on the Proxy Statement have been resolved and the final Proxy
Statement is otherwise ready for dispatch and, in connection therewith, the
Company shall mail the Proxy Statement to the Company’s shareholders in advance
of such meeting. The Proxy Statement shall include the board recommendation of
the Company that shareholders approve the proposals coming before them at the
Shareholders’ Meeting, and the Company will use reasonable best efforts to
solicit from its shareholders proxies in favor of the adoption of proposals
coming before the Shareholders’ Meeting and to take all other actions necessary
or advisable to pursue the vote or consent of its shareholders, including such
actions as are required by the rules and regulations of the Nadaq or Nevada law
or any other applicable laws to obtain such approvals. Unless this Agreement is
terminated by the parties hereto, the Company shall use reasonable best efforts
to ensure that any Shareholders’ Meeting (including any adjournment or
postponement thereof) is called, noticed, convened, held and conducted, and that
all proxies solicited by it in connection with the Shareholders’ Meeting
(including any adjournment or postponement thereof) are solicited, in compliance
with Nevada law, the Company’s articles of incorporation and bylaws, the rules
of the Nasdaq and all other applicable laws.

 

7.             Representations and Warranties of the parties. Each party to this
Agreement represents and warrants to the other parties to this Agreement as
follows:

 

(a)           If such party is an entity, it is validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation, as
applicable, and has the requisite power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated by this Agreement.

 

(b)           The execution, delivery and performance by such party and the
consummation by such party of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of such party and no other
action is necessary on the part of such party to authorize this Agreement or to
consummate the transactions contemplated hereby.

 

(c)           This Agreement has been duly executed and delivered by such party
and, assuming the due authorization, execution and delivery by the other
parties, constitutes a legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, except as limited
by (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance
or other similar laws relating to creditors’ rights generally and (ii) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law.

 



8 

 

 

(d)              Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify or cancel, or
require any notice under any agreement, contract, lease, license, instrument or
other arrangement to which the party making representations hereunder is a party
or by which it is bound or to which any of its assets is subject.

 

(e)               The execution and delivery of this Agreement by such party
does not, and the performance of this Agreement by such party will not, require
any consent, approval, authorization or permit of, or filing with or
notification to, any governmental entity.

 

8.                 Further Action. Subject to the terms and conditions of this
Agreement, each of the parties will take all such reasonable and lawful action
as may be necessary or appropriate in order to effectuate the transactions
contemplated by this Agreement the agreements attached hereto as exhibits as
promptly as practicable.

 

9.                 Governing Law; Miscellaneous.

 

(a)               Governing Law; Dispute Resolution. In the event of a dispute
between any of the parties arising under or relating in any way whatsoever to
this Agreement, the disputing parties shall attempt to resolve it through good
faith negotiation. If the dispute is not resolved through such negotiation, then
the disputing parties shall attempt to resolve it through mediation in the State
of New York, USA, with a neutral, third-party mediator mutually agreed upon by
the disputing parties. Unless otherwise agreed by the disputing parties, the
costs of mediation shall be shared equally. If the dispute is not resolved
through mediation, then upon written demand by one of the disputing parties it
shall be referred to a mutually agreeable arbitrator. The arbitration process
shall be conducted in accordance with the laws of the United States of America
and the State of New York, except as modified herein. Venue for the arbitration
hearing shall be the State of New York, USA. All remedies, legal and equitable,
available in court shall also be available in arbitration. The arbitrator’s
decision shall be final and binding, and judgment may be entered thereon in a
court of competent jurisdiction. This Agreement shall be interpreted and
enforced in accordance with the laws of the United States of America and the
State of New York, without regard to conflict of law principles thereof.

 

(b)              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

(c)               Headings; Interpretation. The headings of this Agreement are
for convenience of reference and shall not form a part of, or affect the
interpretation of, this Agreement. As used herein, unless the context clearly
requires otherwise, the words “herein,” “hereunder” and “hereby” shall refer to
the entire Agreement and not only to the Section or paragraph in which such word
appears. If any date specified herein falls upon a Saturday, Sunday or legal
holiday in the state of Nevada, the date shall be construed to mean the next
business day following such Saturday, Sunday or legal holiday. For purposes of
this Agreement, a “business day” is any day other than a Saturday, Sunday or
legal holiday in the state of New York. Each Party intends that this Agreement
be deemed and construed to have been jointly prepared by the parties. As a
result, the parties agree that any uncertainty or ambiguity existing herein
shall not be interpreted against any of them.

 



9 

 

 

(d)               Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

(e)                Entire Agreement; Amendments. This Agreement and the
exhibits, schedules and other appendices hereto contain the entire understanding
of the parties with respect to the matters covered herein and supersede all
prior agreements, negotiations and understandings, written or oral, with respect
to such subject matter, including, without limitation, the agreements being
terminated hereby. Except as specifically set forth herein, none of the parties
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement shall be waived or amended other than by
an instrument in writing signed by each of the parties hereto. No delay or
omission of any party hereto in exercising any right or remedy hereunder shall
constitute a waiver of such right or remedy, and no waiver as to any obligation
shall operate as a continuing waiver or as a waiver of any subsequent breach.

 

(f)                 Reliance. The parties acknowledge and represent that: (i)
they have read the Agreement; (ii) they clearly understand the Agreement and
each of its terms; (iii) they fully and unconditionally consent to the terms of
this Agreement; (iv) they have had the benefit and advice of counsel of their
own selection; (v) they have executed this Agreement, freely, with knowledge,
and without influence or duress; (vi) they have not relied upon any other
representations, either written or oral, express or implied, made to them by any
person; and (vii) the consideration received by them has been actual and
adequate.

 

(g)                Notices. Any notices required or permitted to be given under
the terms of this Agreement shall be in writing and sent by U. S. Mail or
delivered personally or by overnight courier or via facsimile or e-mail (if via
facsimile or e-mail, to be followed within one (1) business day by an original
of the notice document via overnight courier) and shall be effective (i) five
(5) business days after being placed in the mail, if sent by registered mail,
return receipt requested, (ii) upon receipt, if delivered personally, (iii) upon
delivery by facsimile or e-mail (if received between 8:00 a.m. and 5:00 p.m. ET;
otherwise delivery shall be considered effective the following business day) or
(iv) one (1) business day after delivery to a courier service for overnight
delivery, in each case properly addressed to the party to receive the same. The
addresses for such communications shall be as specified on the signature page
hereto. Each party shall provide written notice to the other parties of any
change in address.

 

(h)                Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns; provided, however, that no party may assign its rights
hereunder or delegate its duties hereunder without the prior written consent of
the other parties hereto.

 

10 

 

 

(i)                  No Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective successors and
permitted assigns, and is not for the benefit of, nor may any provision hereof
be enforced by, any other individual or entity.

 

(j)                 Remedies. No provision of this Agreement providing for any
specific remedy to a party shall be construed to limit such party to that
specific remedy, and any other remedy that would otherwise be available to such
party at law or in equity shall also be available. The parties also intend that
the rights and remedies hereunder be cumulative, so that exercise of any one or
more of such rights or remedies shall not preclude the later or concurrent
exercise of any other rights or remedies. In addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, each of the parties will be entitled to specific performance under this
Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

(k)               Expenses. Except as otherwise provided in this Agreement all
expenses incurred in connection with this Agreement and the transactions
contemplated hereby will be paid by the party incurring such expenses. As used
in this Agreement, “expenses” means the out-of-pocket fees and expenses of the
financial advisor, counsel and accountants incurred in connection with this
Agreement and the transactions contemplated hereby and thereby.

 

(l)                  Attorney’s Fees. If any party to this Agreement shall bring
any action for relief against another arising out of or in connection with this
Agreement, in addition to all other remedies to which the prevailing party may
be entitled, the losing party shall be required to pay to the prevailing party a
reasonable sum for attorney’s fees and costs incurred in bringing or defending
such action and/or enforcing any judgment granted therein, all of which shall be
deemed to have accrued upon the commencement of such action and shall be paid
whether or not such action is prosecuted to judgment. Any judgment or order
entered in such action shall contain a specific provision providing for the
recovery of attorney’s fees and costs incurred in enforcing such judgment. For
the purposes of this Section, attorney’s fees shall include, without limitation,
fees incurred with respect to the following: (i) post-judgment motions, (ii)
contempt proceedings, (iii) garnishment, levy and debtor and third party
examinations, (iv) discovery, (v) bankruptcy litigation and (vi) any appellate
proceedings.

 

(m)              Waiver of Jury Trial. THE PARTIES EACH WAIVE, TO THE EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT.

 

[Signature page follows]

 

11 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date and year first written above.

 



  FC GLOBAL:        

Fc Global Realty Incorporated 

        By: /s/ Michael R. Stewart   Name: Michael R. Stewart   Title: Chief
Executive Officer         Address:   2300 Computer Drive, Building G    
     Willow Grove, PA 19090         Fax:   Email:         OFI:        

Opportunity Fund I-Ss, Llc

  By: OP Fund I Manager, LLC         By: /s/ Kristen Pigman   Name:   Kristen
Pigman   Title: Director         Address:   2481 Sunrise Boulevard, Suite 200  
       Gold River, CA 95670         Fax:   Email:         NOTE HOLDERS:        
/s/ Dr. Dolev Rafaeli   Dr. Dolev Rafaeli         /s/ Dennis M. McGrath   Dennis
M. McGrath         /s/ Yoav Ben-Dror   Yoav Ben-Dror





 

[Signature Page to Remediation Agreement] 

 

 

 

EXHIBIT A

 

  Payout Shares Series C Preferred Stock

Dr. Dolev Rafaeli

 

3,134,876 4,169,385

Dennis M. McGrath

 

977,960 1,300,687

Yoav Ben-Dror

 

1,515,455 2,015,555

 



 